Appeal Dismissed and Memorandum Opinion filed August 25, 2016.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-16-00305-CR


                  ROBERT RICHARD LOPEZ, Appellant
                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1504752


                MEMORANDUM                    OPINION
      Appellant Robert Richard Lopez was indicted for aggravated assault of a
family member. Pursuant to a charge-bargain agreement with the State, appellant
pleaded guilty to a reduced charge of deadly conduct. See Tex. Penal Code Ann. §
22.05(b)(2). The trial court entered an order of deferred adjudication, placing
appellant on community supervision for two years. Although a defendant usually
has no right of appeal in a charge-bargain case, the trial court gave appellant
permission to appeal the issue of whether the indictment should be set aside.
Appellant filed a notice of appeal on April 11, 2016.

      On August 9, 2016, this court ordered a hearing to determine why
appellant’s counsel had not filed a brief in this appeal. The trial court conducted
the hearing on August 15, 2016. At the hearing, appellant stated he no longer
wished to pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Texas Rule of
Appellate Procedure 42.2(a). See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2